Exhibit 4.9 STATE OF ISRAEL Ministry of Communications Special License to render telecommunication services numbered 5-10439-2-95049 to RRSat Global Communications Network Ltd. Company Amendment no. 4 By virtue of the power pursuant to Section 4(e) of the Communications (Telecommunication and Broadcasting) Law, 5742-1982 and pursuant to Section 5 of the Telegraph Ordinance [New Version]5732-1972, and the rest of the powers granted to us pursuant to any law, we hereby amend a special license to render telecommunication services - video and audio transmission services via stationary or mobile land satellite stations, which was granted to RRSat Global Communications Network Ltd. Company (hereinafter – RRSat) on the date of 27 Tevet5762 (31.12.2001) and renewal on the date of Thursday, 28 Tamuz 5768 (31.07.2008) as detailed below: Amendment to Section 1
